ORDER

Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 23rd day of May, 2006;
ORDERED, by the Court of Appeals of Maryland, that John J. Dickerson, be, and is hereby, suspended indefinitely from the further practice of law in the State of Maryland, effective immediately; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of John J. Dickerson from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.